 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Agreement”) is made as of October 20, 2014, is
executed by and between [____], a corporation incorporated under the laws of the
State of [____] (the “Grantor”), and TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands
(the “Secured Party”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
between OSL Holdings, Inc., a corporation incorporated under the laws of the
State of Nevada (the “Company”), and the Secured Party (the “Purchase
Agreement”), the Company has agreed to issue to the Secured Party and the
Secured Party has agreed to purchase from Company certain senior secured,
convertible, redeemable debentures (the “Debentures”), as more specifically set
forth in the Purchase Agreement;

 

WHEREAS, in order to induce the Secured Party to purchase the Debentures, the
Grantor has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to Secured Party an
unconditional and continuing, first priority security interest in all of the
assets and property of the Grantor to secure the prompt payment, performance and
discharge in full of all of Company’s obligations under the Debentures, the
Purchase Agreement and the other Transaction Documents; and

 

WHEREAS, the Grantor is a subsidiary of the Company and will substantially
benefit from Secured Party’s purchase of the Debentures from the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.

 

2. Construction and Definition of Terms. In this Agreement, unless the express
context otherwise requires: (i) the words “herein,” “hereof’ and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (ii) references to the words “Section”
or “Subsection” refer to the respective Sections and Subsections of this
Agreement, and references to “Exhibit” or “Schedule” refer to the respective
Exhibits and Schedules attached hereto; (iii) wherever the word “include,”
“includes” or “including” is used in this Agreement , it will be deemed to be
followed by the words “without limitation.” All capitalized terms used in this
Agreement that are defined in the Purchase Agreement or otherwise defined in
Articles 8 or 9 of the Code shall have the meanings assigned to them in the
Purchase Agreement or the Code, respectively and as applicable, unless the
context of this Agreement requires otherwise. In addition to the capitalized
terms defined in the Code and the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Agreement, the
meaning of such term as defined in this Agreement shall control for purposes of
this Agreement):

 

1

 

 

(a) “Agreement” means this Security Agreement and all amendments, modifications
and supplements hereto.

 

(b) “Bankruptcy Code” means the United States Bankruptcy Code, as amended from
time to time, or any other similar laws, codes, rules or regulations relating to
bankruptcy, insolvency or the protection of creditors.

 

(c) “Business Premises” shall mean the Grantor’s offices located at 668 Stony
Hill Road, Suite 32C, Yardley, PA 10967.

 

(d) “Closing” shall mean the date on which this Agreement is fully executed by
both parties.

 

(e) “Code” shall mean the Uniform Commercial Code as in effect from time to time
in the State of Nevada, provided that terms used herein which are defined in the
Code as in effect in the State of Nevada on the date hereof shall continue to
have the same meaning notwithstanding any replacement or amendment of such
statute, except as the Secured Party may otherwise agree.

 

(f) “Collateral” shall mean any and all property of the Grantor, of any kind or
description, tangible or intangible, real, personal or mixed, wheresoever
located and whether now existing or hereafter arising or acquired, including the
following: (i) all property of, or for the account of, the Grantor now or
hereafter coming into the possession, control or custody of, or in transit to,
Secured Party or any agent or bailee for Secured Patty or any parent, affiliate
or subsidiary of Secured Party or any participant with Secured Patty in the
Obligations (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all cash, earnings, dividends, interest,
or other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; (ii) the following additional
property of the Grantor, whether now existing or hereafter arising or acquired,
and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of the Grantor’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Grantor’s right, title and interest in and to
all computer software required to utilize, create, maintain and process any such
records or data on electronic media, including all: (A) Accounts, and all goods
whose sale, lease or other disposition by the Grantor has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, the Grantor,
or rejected or refused by an Account debtor; (B) As-extracted Collateral; (C)
Chattel Paper (whether tangible or electronic); (D) Commodity Accounts; (E)
Commodity Contracts; (F) Deposit Accounts, including all cash and other property
from time to time deposited therein and the monies and property in the
possession or under the control of the Secured Patty or any affiliate,
representative, agent, designee or correspondent of the Secured Party; (G)
Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K) General
Intangibles (including all Payment Intangibles); (L) Goods, and all accessions
thereto and goods with which the Goods are commingled; (M) Health-Care Insurance
Receivables; (N) Instruments; (0) Inventory, including raw materials,
work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all other
tangible and intangible personal property of the Grantor (whether or not subject
to the Code), including, all bank and other accounts and all cash and all
investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of the Grantor described within the definition of Collateral
(including, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by the Grantor in respect of any of the
items listed within the definition of Collateral), and all books,
correspondence, files and other Records, including, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
the Grantor or any other Person from time to time acting for the Grantor, in
each case, to the extent of the Grantor’s rights therein, that at any time
evidence or contain information relating to any of the property described or
listed within the definition of Collateral or which are otherwise necessary or
helpful in the collection or realization thereof; (W) all real property
interests of the Grantor and the interest of the Grantor in fixtures related to
such real property interests; and (X) Proceeds, including all Cash Proceeds and
Noncash Proceeds, and products of any or a11 of the foregoing, in each case
howsoever the Grantor’s interest therein may arise or appear (whether by
ownership, security interest, claim or otherwise).

 

2

 

 

(g) “Event of Default” shall mean any of the events described in Section 4
hereof.

 

(h) “Obligations” shall have the meaning given to it in the Purchase Agreement.

 

3. Security.

 

(a) Grant of Security Interest. As security for the full payment and performance
of all of the Obligations, whether or not any instrument or agreement relating
to any Obligation specifically refers to this Agreement or the security interest
created hereunder, the Grantor hereby assigns, pledges and grants to Secured
Party an unconditional, continuing, first priority security interest in all of
the Collateral. Secured Party’s security interest shall continually exist until
all Obligations have been indefeasibly satisfied and/or paid in full.

 

(b) Representations, Warranties. Covenants and Agreement of the Grantor. The
Grantor covenants, warrants and represents, for the benefit of the Secured
Party, as follows:

 

(i) The Grantor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Grantor of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Grantor and no further action is required by the Grantor. This
Agreement constitutes a legal, valid and binding obligation of the Grantor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

 



3

 

 

(ii) The Grantor represents and warrants that it has no place of business or
offices where its respective books of account and records are kept or places
where Collateral is stored or located, except for the Business Premises.

  

(iii) The Grantor is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Grantor in the Grantor’s Ordinary Course of Business),
free and clear of any and all Encumbrances. The Grantor is fully authorized to
grant the security interests in and to pledge the Collateral to Secured Party.
There is not on file in any agency, land records or other office of any
Governmental Authority, an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
have been filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the Collateral. So long as this Agreement shall be
in effect, the Grantor shall not execute and shall not permit to be on file in
any such agency, land records or other office any such financing statement or
other document or instrument (except to the extent filed or recorded in favor of
the Secured Party pursuant to the terms of this Agreement).

 

(iv) No part of the Collateral has been judged invalid or unenforceable. No
Claim, Proceeding or other notice or other similar item has been received by the
Grantor that any Collateral or the Grantor’s use of any Collateral violates the
rights of any Person. There has been no adverse decision or claim to the
Grantor’s ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Grantor’s right to keep and maintain such Collateral in
full force and effect, and there is no Claim or Proceeding of any nature
involving said rights pending or, to the best knowledge of the Grantor,
threatened, before any Governmental Authority.

 

(v) The Grantor shall at all times maintain its books of account and records
relating to the Collateral and maintain the Collateral at the Business Premises,
and the Grantor shall not relocate such books of account and records or
Collateral, except and unless: (A) Secured Party first approves of such
relocation, which approval may be withheld in Secured Party’s sole and absolute
discretion; (B) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to create in favor of the Secured Party valid, perfected and continuing liens in
the Collateral; or (C) Collateral is moved or relocated in the Grantor’s
Ordinary Course of Business, provided, however, that any permanent relocation of
any of the Collateral shall require Secured Party’s prior written approval in
accordance with Subsection 3(b)(v)(A) above.

 

4

 

 

(vi) Upon making the filings described in the immediately following sentence or
by possession or control of such Collateral by Secured Party or delivery of such
Collateral to Secured Party, this Agreement creates, in favor of the Secured
Party, a valid, perfected, first priority security interest in the Collateral.
Except for the filing of financing statements on Form UCC-1 under the Code with
the State of Nevada, no authorization or approval of, or filing with, or notice
to any Governmental Authority is required either: (A) for the grant by the
Grantor of, or the effectiveness of, the security interest granted hereby or for
the execution, delivery and performance of this Agreement by the Grantor; or (B)
for the perfection of or exercise by the Secured Party of its rights and
remedies hereunder.

 

(vii) Simultaneous with the execution of this Agreement, the Grantor hereby
authorizes the Secured Party to file one or more UCC financing statements, and
any continuations, amendments, or assignments thereof with respect to the
security interests on the Collateral granted hereby, with the State of Nevada
and in such other jurisdictions as may be requested or desired by the Secured
Party.

 

(viii) The execution, delivery and performance of this Agreement, and the
granting of the security interests contemplated hereby, will not: (A) constitute
a violation of or conflict with the Certificate of Incorporation, Bylaws or any
other organizational or governing documents of the Company; (B) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any Contract or agreement to which Grantor is a party or by which
any of the Collateral may be bound; (C) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any Judgment of any Governmental Authority; (D) constitute a
violation of, or conflict with, any Law; or (E) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Encumbrance
with respect to, any Permit granted or issued to, or otherwise held by or for
the use of, the Grantor or any of the Collateral. No Consent (including from
stockholders or creditors of the Grantor) is required for the Grantor to enter
into and perform its obligations hereunder.

 

(ix) The Grantor shall at all times maintain the liens and security interests
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Party until this Agreement and the
security interests hereunder shall terminate pursuant to Section 8(o) below. The
Grantor shall at all times safeguard and protect all Collateral, at its own
expense, for the account of the Secured Party. At the request of the Secured
Party, the Grantor will sign and deliver to the Secured Party at any time, or
from time to time, one or more financing statements pursuant to the Code (or any
other applicable statute) in form reasonably satisfactory to the Secured Party
and will pay the cost of filing the same in all public offices wherever filing
is, or is deemed by the Secured Party to be, necessary or desirable to effect
the rights and obligations provided for herein. Without limiting the generality
of the foregoing, the Grantor shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the security interests granted
hereunder, and the Grantor shall obtain and furnish to the Secured Party from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the security interests
hereunder.

 

5

 

 

(x) The Grantor will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral without the prior written consent
of the Secured Party, which consent may be withheld in the Secured Party’s sole
and absolute discretion, except for transfers, sales or licenses made in the
Grantor’s Ordinary Course of Business.

 

(xi) The Grantor shall keep, maintain and preserve all of the Collateral in good
condition, repair and order and the Grantor will use, operate and maintain the
Collateral in compliance with all Laws, and in compliance with all applicable
insurance requirements and regulations.

 

(xii) The Grantor shall, within five (5) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial or
material change in the Collateral, and of the occurrence of any event which
would have a Material Adverse Effect.

 

(xiii) The Grantor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral, including, placing legends on Collateral or on books
and records pertaining to Collateral stating that Secured Party has a security
interest therein.

 

(xiv) The Grantor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(xv) The Grantor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any Claim, Proceeding, or any other litigation,
attachment, garnishment, execution or other legal process levied against any
Collateral or of any Claim, Proceeding or any other litigation, attachment,
garnishment, execution or other legal process which Grantor knows or has reason
to believe is pending or threatened against it or the Collateral, and of any
other information received by the Grantor that may materially affect the value
of the Collateral, the security interests granted hereunder or the rights and
remedies of the Secured Party hereunder.

 

(xvi) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Grantor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(xvii) Grantor will promptly pay when due all Taxes and all transportation,
storage, warehousing and all other charges and fees affecting or arising out of
or relating to the Collateral and shall defend the Collateral, at Grantor’s
expense, against all claims of any Persons claiming any interest in the
Collateral adverse to Grantor or Secured Party.

 

6

 

 

(xviii) During normal business hours and subject to prior reasonable notice from
Secured Party to the Grantor (which notice may be e-mail or telephonic notice),
Secured Party and its agents and designees may enter the Business Premises and
any other premises of the Grantor and inspect the Collateral and all books and
records of the Grantor (in whatever form), and the Grantor shall pay the
reasonable costs of such inspections.

 

(xix) The Grantor shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such loss deductible
amounts and with such companies as may be reasonably satisfactory to the Secured
Party, and each such policy shall contain a clause or endorsement satisfactory
to Secured Party naming Secured Party as loss payee and a clause or endorsement
satisfactory to Secured Party that such policy may not be canceled or altered
and Secured Party may not be removed as loss payee without at least thirty (30)
days prior written notice to Secured Party. In all events, the amounts of such
insurance coverages shall conform to prudent business practices and shall be in
such minimum amounts that Grantor will not be deemed a co-insurer under
applicable insurance laws, policies or practices. The Grantor hereby assigns to
Secured Party and grants to Secured Party a security interest in any and all
proceeds of such policies and authorizes and empowers Secured Party to adjust or
compromise any loss under such policies and to collect and receive all such
proceeds. The Grantor hereby authorizes and directs each insurance company to
pay all such proceeds directly and solely to Secured Party and not to the
Grantor and Secured Party jointly. The Grantor authorizes and empowers Secured
Party to execute and endorse in Grantor’s name all proofs of loss, drafts,
checks and any other documents or instruments necessary to accomplish such
collection, and any persons making payments to Secured Party under the terms of
this subsection are hereby relieved absolutely from any obligation or
responsibility to see to the application of any sums so paid. After deduction
from any such proceeds of all costs and expenses (including attorney’s fees)
incurred by Secured Party in the collection and handling of such proceeds, the
net proceeds shall be applied as follows: if no Event of Default shall have
occurred and be continuing, such net proceeds may be applied, at Grantor’s
option, either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion. In the event that Grantor may and does elect to
replace or restore any of the Collateral as aforesaid, then such net proceeds
shall be deposited in a segregated account opened in the name and for the
benefit of Secured Party, and such net proceeds shall be disbursed therefrom by
Secured Party in such manner and at such times as Secured Party deems
appropriate to complete and insure such replacement or restoration; provided,
however, that if an Event of Default shall occur at any time before or after
replacement or restoration has commenced, then thereupon Secured Party shall
have the option to apply all remaining net proceeds either toward replacing or
restoring the Collateral, in a manner and on terms satisfactory to Secured
Party, or as a credit against such of the Obligations, whether matured or
unmatured, as Secured Party shall determine in Secured Party’s sole discretion.
If an Event of Default shall have occurred prior to such deposit of the net
proceeds, then Secured Party may, in its sole discretion, apply such net
proceeds either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion.

 

7

 

 

(xx) The Grantor shall cooperate with Secured Party to obtain and keep in effect
one or more control agreements in Deposit Accounts, Electronic Chattel Paper,
Investment Property and Letter-of-Credit Rights Collateral. In addition, the
Grantor, at the Grantor’s expense, shall promptly: (A) execute all notices of
security interest for each relevant type of Software and other General
Intangibles in forms suitable for filing with any United States or foreign
office handling the registration or filing of patents, trademarks, copyrights
and other intellectual property and any successor office or agency thereto; and
(B) take all commercially reasonable steps in any Proceeding before any such
office or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of any Software, General Intangibles or any other
intellectual property rights and assets that are part of the Collateral,
including filing of renewals, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.

 

(xxi) Grantor shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Secured Party.

 

(c) Collateral Collections. After an Event of Default shall have occurred,
Secured Party shall have the right at any and all times to enforce the Grantor’s
rights against all Persons obligated on any of the Collateral, including the
right to: (i) notify and/or require the Grantor to notify any or all Persons
obligated on any of the Collateral to make payments directly to Secured Party or
in care of a post office lock box under the sole control of Secured Party
established at Grantor’s expense, and to take any or all action with respect to
Collateral as Secured Party shall determine in its sole discretion, including,
the right to demand, collect, sue for and receive any money or property at any
time due, payable or receivable on account thereof, compromise and settle with
any Person liable thereon, and extend the time of payment or otherwise change
the terms thereof, without incurring any liability or responsibility to the
Grantor whatsoever; and/or (ii) require the Grantor to segregate and hold in
trust for Secured Party and, on the day of Grantor’s receipt thereof, transmit
to Secured Party in the exact form received by the Grantor (except for such
assignments and endorsements as may be required by Secured Party), all cash,
checks, drafts, money orders and other items of payment constituting any portion
of the Collateral or proceeds of the Collateral. Secured Party’s collection and
enforcement of Collateral against Persons obligated thereon shall be deemed to
be commercially reasonable if Secured Party exercises the care and follows the
procedures that Secured Party generally applies to the collection of obligations
owed to Secured Party.

 

(d) Care of Collateral. Grantor shall have all risk of loss of the Collateral.
Secured Party shall have no liability or duty, either before or after the
occurrence of an Event of Default, on account of loss of or damage to, to
collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against Persons with
prior interests in the Collateral. If Secured Party actually receives any
notices requiring action with respect to Collateral in Secured Party’s
possession, Secured Party shall take reasonable steps to forward such notices to
the Grantor. The Grantor is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Secured Party’s sole responsibility is to take
such action as is reasonably requested by Grantor in writing, however, Secured
Party is not responsible to take any action that, in Secured Party’s sole
judgment, would affect the value of the Collateral as security for the
Obligations adversely. While Secured Party is not required to take certain
actions, if action is needed, in Secured Party’s sole discretion, to preserve
and maintain the Collateral, Grantor authorizes Secured Party to take such
actions, but Secured Party is not obligated to do so.

 

8

 

 

4. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

 

(a) Failure to Pay. The failure of Company to pay any sum due under or as part
of the Obligations as and when due and payable (whether by acceleration,
declaration, extension or otherwise).

 

(b) Covenants and Agreements. The failure of Grantor to perform, observe or
comply with any and all of the covenants, promises and agreements of the Grantor
in this Agreement or the Guarantee Agreement, which such failure is not cured by
the Grantor within ten (10) days after receipt of written notice thereof from
Secured Party, except that there shall be no notice or cure period with respect
to any failure to pay any sums due under or as part of the Obligations.

 

(c) Information, Representations and Warranties. If any representation or
warranty made herein, in the Guarantee Agreement, or if any information
contained in any financial statement, application, schedule, report or any other
document given by the Grantor in connection with the Obligations, with the
Collateral, or with any Transaction Document, is not in all respects true,
accurate and complete, or if the Grantor omitted to state any material fact or
any fact necessary to make such information not misleading.

 

(d) Default on Other Obligations. The occurrence of any default under any other
borrowing, Obligation or Contract of the Grantor, if the result of such default
would: (i) permit any Person which is a party to any such borrowing, Obligation
or Contract, to accelerate the maturity thereof, or to cancel or terminate any
such borrowing, Obligation or Contract; (ii) cause or be reasonably expected to
cause a Material Adverse Effect; or (iii) materially and adversely affect, as
determined by Secured Party in good faith, but in its sole discretion, any of
the Collateral, the value thereof, Secured Party’s rights and remedies to
realize upon such Collateral as set forth herein, or the Secured Party’s ability
to comply with the Transaction Documents.

 

(e) Insolvency. Grantor shall be or become insolvent or unable to pay its debts
as they become due, or admits in writing to such insolvency or to such inability
to pay its debts as they become due.

 

9

 

 

(f) Involuntary Bankruptcy. There shall be filed against Grantor an involuntary
petition or other pleading seeking the entry of a decree or order for relief
under the Bankruptcy Code or any similar foreign, federal or state insolvency or
similar laws ordering: (i) the liquidation of the Grantor; or (ii) a
reorganization of Grantor or the business and affairs of Grantor; or (iii) the
appointment of a receiver, liquidator, assignee, custodian, trustee, or similar
official for Grantor of the property of Grantor, and the failure to have such
petition or other pleading denied or dismissed within thirty (30) calendar days
from the date of filing.

 

(g) Voluntary Bankruptcy. The commencement by the Grantor of a voluntary case
under the Bankruptcy Code or any foreign, federal or state insolvency or similar
laws or the consent by the Grantor to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, or similar official for
Grantor of any of the property of the Grantor or the making by the Grantor of an
assignment for the benefit of creditors, or the failure by the Grantor generally
to pay its debts as the debts become due.

 

(h) Judgments, Awards. The entry of any final and non-appealable Judgment or
other determination or adjudication against the Grantor and a determination by
Secured Party, in good faith but in its sole discretion, that any such Judgment
or other determination or adjudication could have a Material Adverse Effect, or
could otherwise adversely affect the prospect for Secured Party to fully and
punctually realize the full benefits conferred on Secured Party by this
Agreement and the other Transaction Documents, or the prospect of repayment of
all the Obligations.

 

(i) Injunction. The injunction or restraint of the Grantor in any manner from
conducting its business in whole or in part and a determination by Secured
Party, in good faith but in its sole discretion, that the same could have a
Material Adverse Effect, or could otherwise adversely affect the prospect for
Secured Party to fully and punctually realize the full benefits conferred on
Secured Party by this Agreement and the other Transaction Documents, or the
prospect of repayment of all the Obligations.

 

(j) Attachment by Other Parties. Any Assets of the Grantor shall be attached,
levied upon, seized or repossessed, or come into the possession of a trustee,
receiver or other custodian and a determination by Secured Party, in good faith
but in its sole discretion, that the same could have a Material Adverse Effect,
or could otherwise adversely affect the prospect for Secured Party to fully and
punctually realize the full benefits conferred on Secured Party by this
Agreement and the other Transaction Documents, or the prospect of repayment of
all the Obligations.

 

(k) Adverse Change in Financial Condition. The determination in good faith by
Secured Party that an event has occurred, either in the financial condition or
operations of the Grantor, or the Collateral, or otherwise, which event could
have a Material Adverse Effect, or could otherwise adversely affect the prospect
for Secured Party to fully and punctually realize the full benefits conferred on
Secured Party by this Agreement and the other Transaction Documents.

 

10

 

 

(1) Adverse Change in Value of Collateral. The determination in good faith by
Secured Party that the security for the Obligations is or has become inadequate.

 

(m) Prospect of Payment or Performance. The determination in good faith by
Secured Party that the prospect for payment or performance of any of the
Obligations is impaired for any reason.

 

5. Rights and Remedies.

 

(a) Rights and Remedies of Secured Party. Upon and after the occurrence of an
Event of Default, Secured Party may, without notice or demand, exercise in any
jurisdiction in which enforcement hereof is sought, the following rights and
remedies, in addition to the rights and remedies available to Secured Party
under the Purchase Agreement and any other Transaction Documents, the rights and
remedies of a secured party under the Code, and all other rights and remedies
available to Secured Party under applicable law or in equity, all such rights
and remedies being cumulative and enforceable alternatively, successively or
concurrently:

 

(i) Take absolute control of the Collateral including transferring into the
Secured Party’s name or into the name of its nominee or nominees (to the extent
the Secured Party has not theretofore done so) and thereafter receive, for the
benefit of the Secured Party, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof;

 

(ii) Require the Grantor to, and the Grantor hereby agrees that it will at its
expense and upon request of the Secured Party forthwith, assemble all or part of
the Collateral as directed by the Secured Party and make it available to the
Secured Party at a place or places to be designated by the Secured Party that is
convenient to Secured Party, and the Secured Party may enter into and occupy the
Business Premises or any other premises owned or leased by the Grantor where the
Collateral or any part thereof is located or assembled in order to effectuate
the Secured Party’s rights and remedies hereunder or under law, including
removing such Collateral therefrom, without any obligation or liability to the
Grantor in respect of such occupation, the Grantor HEREBY WAIVING ANY AND ALL
RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF
COLLATERAL AND THE GRANTOR HEREBY GRANTING TO SECURED PARTY AND ITS AGENTS AND
REPRESENTATIVES FULL AUTHORITY TO ENTER SUCH PREMISES;

 

11

 

 

(iii) Without notice, except as specified below, and without any obligation to
prepare or process the Collateral for sale: (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable; and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Secured Party may deem commercially
reasonable. The Grantor agrees that, to the extent notice of sale or any other
disposition of the Collateral shall be required by law, at least ten (10) days’
notice to the Grantor of the time and place of any public sale or the time after
which any private sale or other disposition of the Collateral is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale or other disposition of any Collateral regardless of
notice of sale having been given. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Grantor hereby waives any claims and
actions against the Secured Party arising by reason of the fact that the price
at which any of the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Obligations, even if the Secured Party accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that the Grantor may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof. The Grantor hereby acknowledges that: (X) any such sale of the
Collateral by the Secured Party shall be made without warranty; (Y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like; and (Z) such actions set forth in clauses (X) and (Y)
above shall not adversely affect the commercial reasonableness of any such sale
of Collateral. In addition to the foregoing: (1) upon written notice to the
Grantor from the Secured Party after and during the continuance of an Event of
Default, the Grantor shall cease any use of any intellectual property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Secured Party may, at any time and from time to time after and
during the continuance of an Event of Default, license, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any of the
Grantor’s intellectual property, throughout the universe for such term or terms,
on such conditions, and in such manner, as the Secured arty shall in its sole
discretion determine; and (3) the Secured Party may, at any time, pursuant to
the authority granted under this Agreement (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Grantor, one or more instruments of assignment of any
intellectual property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

(iv) Operate, manage and control the Collateral (including use of the Collateral
and any other property or assets of Grantor in order to continue or complete
performance of Grantor’s obligations under any contracts of Grantor), or permit
the Collateral or any portion thereof to remain idle or store the same, and
collect all rents and revenues therefrom.

 

(v) Enforce the Grantor’s rights against any Persons obligated upon any of the
Collateral.

 

12

 

 

(vi) The Grantor hereby acknowledges that if the Secured Party complies with any
applicable foreign, state, provincial or federal law requirements in connection
with a disposition of the Collateral, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the
Collateral.

 

(vii) The Secured Party shall not be required to marshal any present or future
collateral security (including, this Agreement and the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the Secured Party’s rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that the Grantor
lawfully may, the Grantor hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Grantor hereby irrevocably waives the benefits of all such
laws.

 

(b) Power of Attorney. Effective upon the occurrence of an Event of Default,
Grantor hereby designates and appoints Secured Party and its designees as
attorney-in-fact of and for the Grantor, irrevocably and with full power of
substitution, with authority to endorse the Grantor’s name on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Purchase Agreement or any other Transaction Documents. All acts
of said attorney or designee are hereby ratified and approved by the Grantor and
said attorney or designee shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law. This power of
attorney is coupled with an interest and is irrevocable so long as any of the
Obligations remain unpaid or unperformed or there exists any commitment by
Secured Party which could give rise to any Obligations.

 

(c) Costs and Expenses. The Grantor agrees to pay to the Secured Party, upon
demand, the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Secured Party and of
any experts and agents, which the Secured Party may incur in connection with:
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement; (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (iii) the exercise
or enforcement of any of the rights of the Secured Party hereunder; or (iv) the
failure by the Grantor to perform or observe any of the provisions hereof.
Included in the foregoing shall be the amount of all expenses paid or incurred
by Secured Party in consulting with counsel concerning any of its rights
hereunder, under the Purchase Agreement or under applicable law, as well as such
portion of Secured Party’s overhead as Secured Party shall allocate to
collection and enforcement of the Obligations in Secured Party’s sole but
reasonable discretion. All such costs and expenses shall bear interest from the
date of outlay until paid, at the highest rate set forth in the Debenture, or if
none is so stated, the highest rate allowed by law. The provisions of this
Subsection shall survive the termination of this Agreement and Secured Party ‘s
security interest hereunder and the payment of all Obligations.

 

13

 

 

6. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Grantor hereunder, shall be absolute and unconditional,
irrespective of: (i) any lack of validity or enforceability of this Agreement,
the Purchase Agreement, and any other Transaction Documents or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(ii) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the terms and provisions of the
Purchase Agreement, any other Transaction Documents, or any other agreement
entered into in connection with the foregoing; (iii) any exchange, release or
non-perfection of any of the Collateral, or any release or amendment or waiver
of or consent to departure from any other collateral for, or any guaranty, or
any other security, for all or any of the Obligations; (iv) any action by the
Secured Party to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (v) any other circumstance which might otherwise constitute any legal or
equitable defense available to the Grantor, or a discharge of all or any part of
the security interests granted hereby. Until the Obligations shall have been
paid and performed in full, the rights of the Secured Party shall continue even
if the Obligations are barred for any reason, including, the running of the
statute of limitations or bankruptcy. In the event that at any time any transfer
of any Collateral or any payment received by the Secured Party hereunder shall
be deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the Bankruptcy Code or any
other similar insolvency or bankruptcy laws of any jurisdiction , or shall be
deemed to be otherwise due to any party other than the Secured Party, then, in
any such event, the Grantor’s obligations hereunder shall survive cancellation
of this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. The Grantor waives all right to require the Secured Party to proceed
against any other Person or to apply any Collateral which the Secured Party may
hold at any time, or to pursue any other remedy. The Grantor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

 

7. Indemnity. The Grantor agrees to defend, protect, indemnify and hold the
Secured Party forever harmless from and against any and all Claims of any nature
or kind (including reasonable legal fees, costs, expenses, and disbursements of
counsel) to the extent that they arise out of, or otherwise result from, this
Agreement (including, enforcement of this Agreement). This indemnity shall
survive termination of this Agreement.

 

14

 

 

8. Miscellaneous.

 

(a) Performance for Grantor. The Grantor agrees and hereby authorizes that
Secured Party may, in Secured Party’s sole discretion, but Secured Party shall
not be obligated to, whether or not an Event of Default shall have occurred,
advance funds on behalf of the Grantor , without prior notice to the Grantor, in
order to insure the Grantor’s compliance with any covenant, warranty ,
representation or agreement of the Grantor made in or pursuant to this
Agreement, the Purchase Agreement, or any other Transaction Documents, to
continue or complete, or cause to be continued or completed, performance of the
Grantor’s obligations under any Contracts of the Grantor, or to preserve or
protect any right or interest of Secured Party in the Collateral or under or
pursuant to this Agreement, the Purchase Agreement or any other Transaction
Documents, including, the payment of any insurance premiums or taxes and the
satisfaction or discharge of any Claim, Obligation, Judgment or any other
Encumbrance upon the Collateral or other property or Assets of Grantor;
provided, however, that the making of any such advance by Secured Party shall
not constitute a waiver by Secured Party of any Event of Default with respect to
which such advance is made, nor relieve the Grantor of any such Event of
Default. The Grantor shall pay to Secured Party upon demand all such advances
made by Secured Party with interest thereon at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

 

(b) Applications of Payments and Collateral. Except as may be otherwise
specifically provided in this Agreement or the Purchase Agreement, all
Collateral and proceeds of Collateral coming into Secured Party’s possession and
all payments made by any Person to Secured Party with respect to any Collateral
may be applied by Secured Party (after payment of any amounts payable to the
Secured Party pursuant to Section 5(c) hereof) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole, but
reasonable discretion. Any surplus held by the Secured Party and remaining after
the indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct. Secured Party may defer the application
of Noncash Proceeds of Collateral, to the Obligations until Cash Proceeds are
actually received by Secured Party. In the event that the proceeds of any such
sale, collection or realization are insufficient to pay all amounts to which the
Secured Party is legally entitled, the Grantor shall be liable for the
deficiency, together with interest thereon at the highest rate specified in the
Debenture for interest on overdue principal thereof or such other rate as shall
be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Secured Party to collect such deficiency.

 

15

 

 

(c) Waivers by Grantor. The Grantor hereby waives, to the extent the same may be
waived under applicable law: (i) notice of acceptance of this Agreement; (ii)
all claims and rights of the Grantor against Secured Party on account of actions
taken or not taken by Secured Party in the exercise of Secured Party’s rights or
remedies hereunder, under the Purchase Agreement, and other Transaction
Documents or under applicable law; (iii) all claims of the Grantor for failure
of Secured Party to comply with any requirement of applicable law relating to
enforcement of Secured Party’s rights or remedies hereunder, under the Purchase
Agreement, under any other Transaction Documents or under applicable law; (iv)
all rights of redemption of the Grantor with respect to the Collateral; (v) in
the event Secured Party seeks to repossess any or all of the Collateral by
judicial proceedings, any bond(s) or demand(s) for possession which otherwise
may be necessary or required; (vi) presentment, demand for payment, protest and
notice of non-payment and all exemptions applicable to any of the Collateral or
the Grantor; (vii) any and all other notices or demands which by applicable law
must be given to or made upon the Grantor by Secured Party; (viii) settlement,
compromise or release of the obligations of any Person primarily or secondarily
liable upon any of the Obligations; (ix) all rights of the Grantor to demand
that Secured Party release account debtors or other Persons liable on any of the
Collateral from further obligation to Secured Party; and (x) substitution,
impairment, exchange or release of any Collateral for any of the Obligations.
The Grantor agrees that Secured Party may exercise any or all of its rights
and/or remedies hereunder, under the Purchase Agreement, the other Transaction
Documents and under applicable law without resorting to and without regard to
any Collateral or sources of liability with respect to any of the Obligations.
Upon termination of this Agreement and Secured Party’s security interest
hereunder and payment of all Obligations, within ten (10) Business Days
following the Grantor’s request to Secured Party, Secured Party shall release
control of any security interest in the Collateral perfected by control and
Secured Party shall send Grantor a statement terminating any financing statement
filed against the Collateral.

 

(d) Waivers by Secured Party. No failure or any delay on the part of Secured
Party in exercising any right, power or remedy hereunder, under this Agreement,
the Purchase Agreement, and other Transaction Documents or under applicable law,
shall operate as a waiver thereof.

 

(e) Secured Party’s Setoff. Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off against any Obligations due Secured Party, any debt owing to the Grantor
by Secured Party.

 

(f) Modifications, Waivers and Consents. No modifications or waiver of any
provision of this Agreement, the Purchase Agreement, or any other Transaction
Documents, and no consent by Secured Party to any departure by the Grantor
therefrom, shall in any event be effective unless the same shall be in writing,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given, and any single or partial written waiver by
Secured Party of any term, provision or right of Secured Party hereunder shall
only be applicable to the specific instance to which it relates and shall not be
deemed to be a continuing or future waiver of any other right, power or remedy.
No notice to or demand upon the Grantor in any case shall entitle Grantor to any
other or further notice or demand in the same, similar or other circumstances.

 

16

 

 

(g) Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

  If to the Grantor: 1669 Englewood Road, Suite 214     Yardley, PA 10967    
Attn: Robert Rothenberg     Telephone: (845) 363-6776     Facsimile: (845)
363-6779     E-Mail: bob@oslholdings.com         With a copy to: Legal &
Compliance, LLC   (which shall not constitute notice) 330 Clematis Street, Suite
217     West Palm Beach, FL 33401     Attention: Laura Anthony, Esq.  
Telephone: (561) 515-0936      Facsimile: (561) 514-0832     E-Mail:
lanthony@legalandcompliance.com         If to the Buyer: TCA Global Credit
Master Fund, LP     3960 Howard Hughes Parkway, Suite 500     Las Vegas, NV
89169     Attn: Mr. Robert Press     Telephone: (702) 990-3752     Facsimile:
(973) 807-1813     E-Mail: bpress@tcaglobalfund.com         With a copy to:
Lucosky Brookman LLP   (which shall not constitute notice) 101 Wood Avenue
South, 5th Floor     Woodbridge, NJ 08830     Attn: Seth A. Brookman, Esq.    
Telephone: (732) 395-4400     Facsimile: (732) 395-4401     E-Mail:
sbrookman@lucbro.com

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier ; or (iii) if
hand delivered, then upon hand delivery thereof to the address indicated on or
prior to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Agreement may be sent by facsimile, e-mail, or other method
of delivery, but shall be deemed to have been delivered only when the sending
party has confirmed (by reply e-mail or some other form of written confirmation
from the receiving party) that the notice has been received by the other party.

 

17

 

 

(h) Applicable Law and Consent to Jurisdiction. The Grantor and the Secured
Party each irrevocably agrees that any dispute arising under, relating to, or in
connection with, directly or indirectly, this Agreement or related to any matter
which is the subject of or incidental to this Agreement (whether or not such
claim is based upon breach of contract or tort) shall be subject to the
exclusive jurisdiction and venue of the state and/or federal courts located in
Broward County, Florida. This provision is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida law.
The Grantor and Secured Party each hereby consents to the exclusive jurisdiction
and venue of any state or federal court having its situs in said county, and
each waives any objection based on forum non conveniens. The Grantor hereby
waives personal service of any and all process and consent that all such service
of process may be made by certified mail, return receipt requested, directed to
the Grantor, as set forth herein in the manner provided by applicable statute,
law, rule of court or otherwise. Except for the foregoing mandatory forum
selection clause, this Agreement shall be construed in accordance with the laws
of the State of Nevada, without regard to the principles of conflicts of laws,
except to the extent that the validity and perfection or the perfection and the
effect of perfection or non-perfection of the security interest created hereby,
or remedies hereunder, in respect of any particular Collateral are governed
under the Code by the law of a jurisdiction other than the State of Nevada, in
which case such issues shall be governed by the laws of the jurisdiction
governing such issues under the Code.

 

(i) Survival: Successors and Assigns. All covenants, agreements, representations
and warranties made herein shall survive the execution and delivery hereof,
shall survive Closing and shall continue in full force and effect until all
Obligations have been paid in full, there exists no commitment by Secured Party
which could give rise to any Obligations and all appropriate termination
statements have been filed terminating the security interest granted Secured
Party hereunder. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party. In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Grantor of any such assignment and such assignment shall be
binding upon and recognized by the Grantor (provided that failure to deliver any
such written notice shall not impair, negate or otherwise adversely affect any
of the Secured Party’s rights or remedies under this Agreement or any other
Transaction Documents). All covenants, agreements, representations and
warranties by or on behalf of the Grantor which are contained in this Agreement
shall inure to the benefit of Secured Party, its successors and assigns. The
Grantor may not assign this Agreement or delegate any of its rights or
obligations hereunder, without the prior written consent of Secured Party, which
consent may be withheld in Secured Party’s sole and absolute discretion.

 

(j) Severabilitv. If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

18

 

 

(k) Merger and Integration. This Agreement and the attached Schedules (if any),
together with the Purchase Agreement and the other Transaction Documents,
contain the entire agreement of the parties hereto with respect to the matters
covered and the transactions contemplated hereby and thereby, and no other
agreement, statement or promise made by any party hereto or thereto, or by any
employee, officer, agent or attorney of any party hereto, which is not contained
herein or therein shall be valid or binding.

 

(1) WAIVER OF JURY TRIAL. THE GRANTOR HEREBY: (a) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE GRANTOR AND SECURED PARTY
MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO
THIS AGREEMENT, THE PURCHASE AGREEMENT AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES. IT IS UNDERSTOOD
AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS SECURITY AGREEMENT. THIS WAIVER OF JURY
TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
GRANTOR AND THE GRANTOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO
SUBMIT THIS AGREEMENT TO ANY COURT HAYING JURISDICTION OVER THE SUBJECT MATTER
AND THE GRANTOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH
WAIVER OF RIGHT TO TRIAL BY JURY. THE GRANTOR REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

(m) Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.

 

(n) Headings. The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

 

19

 

 

(o) Termination. This Agreement and the security interests hereunder shall
terminate on the date on which all Obligations have been indefeasibly paid or
discharged in full and there are no commitments outstanding for Secured Party to
advance any funds to the Grantor, either under the Purchase Agreement, the
Transaction Documents or any other Contract. Upon such termination, the Secured
Party, at the request and at the expense of the Grantor, will join in executing
any termination statement with respect to any financing statement executed and
filed pursuant to this Agreement.

 

(p) Gender and Use of Singular and Plural. All pronouns shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.

 

(q) Further Assurances. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement.

 

(r) Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

(s) Joint Preparation. The preparation of this Agreement has been a joint effort
of the parties and the resulting documents shall not, solely as a matter of
judicial construction, be construed more severely against one of the parties
than the other.

 

(t) Increase in Obligations. It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Purchase Agreement, and
all of the Obligations, as so increased from time to time, shall be and are
secured hereby. Upon the execution hereof, the Grantor shall pay any and all
documentary stamp taxes and/or other charges required to be paid in connection
with the execution and enforcement of the Purchase Agreement and this Agreement,
and if, as and to the extent the Obligations are increased from time to time in
accordance with the terms and provisions of the Debenture, then the Grantor
shall immediately pay any additional documentary stamp taxes or other charges in
connection therewith.

 

[signature page follows]

 

20

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

  GRANTOR:         [____]         By:     Name: [____]   Title: [____]        
SECURED PARTY:         TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global
Credit Master Fund GP, Ltd.,   Its: general partner         By:     Name: Robert
Press   Title: Director



21

 

